09-3370-ag
         Caceres v. Holder
                                                                                      BIA
                                                                                Romig, IJ
                                                                             A094 496 157
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6 th day of December, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                      Circuit Judges.
11       __________________________________________
12
13       CHRYSTIAN ERICK RAFAEL CACERES, ALSO
14       KNOWN AS CHRYSTIAN ERICK CACERES-MASTERS,
15                Petitioner,
16
17                     v.                                       09-3370-ag
18                                                              NAC
19       ERIC H. HOLDER, JR.,
20       UNITED STATES ATTORNEY GENERAL; UNITED
21       STATES DEPARTMENT OF JUSTICE; BOARD OF
22       IMMIGRATION APPEALS
23                Respondents.
24       __________________________________________
25
26       FOR PETITIONER:               Tanya T. Dorman, Hartford,
27                                     Connecticut
28
29       FOR RESPONDENTS:              Tony West, Assistant Attorney
30                                     General; Emily Anne Radford,
31                                     Assistant Director; Christopher P.
1                           McGreal, Trial Attorney, Office of
2                           Immigration Litigation, United
3                           States Department of Justice,
4                           Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED, that the petition for review

9    is DENIED.

10       Chrystian Erick Rafael Caceres, a native and citizen of

11   Guatemala seeks review of a July 8, 2009, order of the BIA

12   affirming the December 4, 2007, decision of Immigration

13   Judge (“IJ”) Jeffrey L. Romig, denying his application for

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).    In re Chrystian Erick

16   Rafael Caceres No. A094 496 157 (BIA July 8, 2009), aff’g

17   No. A094 496 157 (Immig. Ct. Hartford Dec. 4, 2007).      We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.

20       Under the circumstances of this case, we review the

21   IJ’s decision as the final agency determination.    See Shunfu

22   Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).    The

23   applicable standards of review are well-established.

24   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

25   F.3d 510, 513 (2d Cir. 2009).


                                     2
1        The IJ reasonably found that Caceres had not raised a

2    basis for a political opinion asylum claim because he did

3    not indicate that he was making such a claim in his asylum

4    application and he testified that he was not involved in

5    politics or any political organizations in Guatemala.     See

6    Castro v. Holder, 597 F.3d 93, 100 (2d Cir. 2010).    Caceres

7    also failed to present any evidence indicating that his

8    alleged persecutors had imputed any political opinion to him

9    or his father.    See id.

10       The IJ also reasonably determined that Caceres’s

11   claimed social groups, individuals in his family or

12   individuals who are employed by or are related to

13   individuals employed by financial institutions, were not

14   cognizable under the Immigration and Nationality Act.

15   See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i),

16   1231(b)(3)(A) .   The BIA has long interpreted the term

17   “social group” to mean “a group of persons all of whom share

18   a common, immutable characteristic.”    Matter of Acosta, 19

19   I. & N. Dec. 211, 233 (BIA 1985).    An “immutable

20   characteristic” is one that members of the group “either

21   cannot change, or should not be required to change because

22   it is fundamental to their individual identities or

23   consciences.” Id.    Moreover, a cognizable social group must:


                                    3
1    (1) exhibit a shared characteristic that is socially visible

2    to others in the community; and (2) be defined with

3    sufficient particularity. See Matter of A-M-E & J-G-U-, 24

4    I. & N. Dec. 69, 74-76 (BIA 2007), aff’d by Ucelo-Gomez v.

5    Mukasey, 509 F.3d 70, 73 (2d Cir. 2007) .   We have noted that

6    “an asylum applicant’s status as a member of a particular

7    social group-and not some other factor-must be the central

8    reason why that individual is targeted for persecution.”

9    Koudriachova v. Gonzales, 490 F.3d 255, 261-62 (2d Cir.

10   2007) .

11        The agency did not err in concluding that Caceres’s

12   claimed group lacked the requisite social visibility and

13   that he failed to establish that his membership in such

14   group was a central reason that he was targeted.    See id.

15   (stating that “a former police officer singled out for

16   reprisal because of her role in disrupting particular

17   criminal activity would likely not be eligible for asylum”

18   because “the persecution the applicant fears is not a result

19   simply of her status as a former police officer, but rather

20   is a result occasioned by other factors more specific to the

21   particular applicant”).   In fact, Caceres claimed to have

22   been targeted on account of his father’s personal actions as

23   a bank official attempting to collect a debt rather than on

                                   4
1    account of his status as a member of his family or a group

2    of “individuals related to employees in the financial

3    industry.”   Thus, the agency reasonably determined that he

4    failed to demonstrate that he was targeted or would be

5    targeted on account of his membership in a particular social

6    group, and did not err in denying his applications for

7    asylum and withholding of removal.    See Koudriachova, 490

8    F.3d at 261-62 ; 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i),

9    1231(b)(3)(A).

10       Caceres does not challenge in his brief the agency’s

11   denial of his application for CAT relief.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                    5